                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                       *      CRIMINAL ACTION

versus                                                         *      NO. 07-337

AZIZI ANSARI                                                   *      SECTION "L"


                                       ORDER & REASONS

         Before the Court is Defendant Azizi Ansari’s motion for “Reduction of Sentence pursuant

to Nunc-Pro-Tunc Judgment/35(a).” R. Doc. 135. This is Mr. Ansari’s fifth motion seeking a

sentence reduction and his third seeking a reduction pursuant to Rule 35.

   I. BACKGROUND

      On November 7, 2007, Defendant Azizi Ansari pleaded guilty to a one-count Bill of

Information for violating 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(c), all in violation of 21 U.S.C.

§ 846. R. Doc. 27. Ansari entered into a plea agreement, pursuant to which the Government

agreed “to bring to the attention of the Court any cooperation rendered by the defendant[] prior to

sentencing.” Id. at 3. The plea agreement noted, however, that

         The United States may, but shall not be required to make a motion or provide a letter
         to the Court requesting the Court to impose a sentence below the sentence
         contemplated by the sentencing guidelines or to request the Court to impose any
         sentence within the statutory maximum term of imprisonment and fine allowed by
         law. It shall be in the sole discretion of the United States Attorney as to whether a
         motion requesting the Court to impose a sentence below the sentence contemplated
         by the sentencing guidelines should be filed or to impose any sentence within the
         statutory maximum term of imprisonment and fine allowed by law.

Id. (emphasis added). The Government has filed no motion pursuant to § 5K1.1 of the United

States Sentencing Guidelines or 18 U.S.C. § 3553(c) and has informed the Court that it does not



                                                  1
intend to file any such motion. See R. Doc. 107 at 2. On February 25, 2010, this Court sentenced

Ansari to 240 months imprisonment. R. Doc. 93. Ansari did not appeal his conviction or the

sentence.

     On July 6, 2010, Ansari filed a pro se Motion for Transcripts to allow him to proceed with a

request for relief under 28 U.S.C. § 2255. R. Doc. 95. The Court denied the motion on November

5, 2013, finding Ansari was not entitled to transcripts, as he did not have a § 2255 motion pending.

R. Doc. 101. Thereafter, on June 2, 2015, Ansari filed a motion seeking a reduction of his sentence

pursuant to 28 U.S.C. § 2255. R. Doc. 103. The Court denied the motion on March 18, 2016, as in

his plea agreement, Ansari agreed “not to contest [his] sentence[] in any post conviction

proceeding, including but not limited to a proceeding under Title 28, U.S.C. § 2255.” R. Doc. 107.

Ansari appealed this order on March 11, 2016, R. Doc. 106, which the Fifth Circuit dismissed as

frivolous on May 16, 2017, R. Doc. 118.

     On June 2, 2015, Ansari again sought to reduce his sentence, this time pursuant to 18 U.S.C.

§ 3582(c)(2), R. Doc. 103, which the Court denied on March 1, 2016, R. Doc. 105. Mr. Ansari

appealed this order on March 11, 2016, R. Doc. 106, which the Fifth Circuit also denied as

frivolous, R. Doc. 118. On November 30, 2018, Ansari again moved for a reduction of sentence,

this time styling his motion as a “Motion for Collection of Rule 35 Credit.” R. Doc. 120. This

Court denied this motion on December 5, 2018. R. Doc. 121.

     In his fourth motion seeking a reduction of sentence, Mr. Ansari again pointed to 18 U.S.C.

§ 3582(c)(2). Because Mr. Ansari had already sought a reduction of his sentence pursuant to this

statute, R. Doc. 103, which the Court denied, R. Doc. 105 at 1, the Court denied Mr. Ansari’s

motion as moot on March 29, 2019, R. Doc. 125. On April 18, 2019, the Court denied Mr. Ansari’s



                                                 2
motion to reconsider its March 29, 2019 Order & Reasons. R. Doc. 127. On May 9, 2019, Mr.

Ansari appealed the Court’s April 18, 2019 denial of his motion to reconsider. R. Doc. 128. On

June 14, 2019, Mr. Ansari moved the Court to grant him leave to appeal in forma pauperis this

Court’s denial of his motion for reconsideration, R. Doc. 131, which the Court denied on July 10,

2019, R. Doc. 133.

      II. PRESENT MOTION

             Mr. Ansari again asks the Court to reduce his sentence. R. Doc. 135.     Apparently

challenging the constitutionality of his sentence, Mr. Ansari again asks the Court to reduce its

duration. The Court has considered the appropriateness of Mr. Ansari’s sentence on several

occasions, each time concluding Mr. Ansari is not entitled to relief. R. Docs. 107, 127, 133. The

Court has reviewed Mr. Ansari’s latest challenge and again finds no error in his sentence.

      III.      CONCLUSION

             For the foregoing reasons,

             IT IS ORDERED that Defendant Azizi Ansari’s motion for a reduction of his sentence,

R. Doc. 135, be and hereby is DENIED.


             New Orleans, Louisiana this 20th day of August, 2019.



                                              __________________________________________
                                                              Eldon E. Fallon
                                                         U.S. District Court Judge


cc:          Azizi Ansari
             Federal Correctional Institution, 30027-086
             P.O. Box 9000
             Safford, AZ 85548


                                                     3
4
